Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/577,507 filed on 12/14/2020.
In the instant Amendment, claims 1 – 3, 14 – 15 and 25 have been amended. 
Claims 1 – 25 have been examined and are pending in this application. This action is made Final. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/24/2020, 03/30/2020 and 01/02/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 25 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 12/14/2020, which has been rejected under new ground of rejection necessitated by amendment. See rejection below for full detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 3, 5, 6, 8 – 16, 18, 19, 21 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (CN 104735450 A) in view of Chia-Yang et al (“Adaptive Loop Filtering for Video Coding”, Published in: IEEE Journal of Selected Topics in Signal Processing ( Volume: 7, Issue: 6, Dec. 2013), Page(s): 934 - 945) and further in view of Chong et al (US 2013/0101018 A1).

Regarding claim 1, Gao discloses: “an image filtering method, comprising: 
determining a filter coefficient of a chroma filter based on a filter coefficient of a luma filter, wherein all filter coefficients of the luma filter are in a first geometric distribution [see para: 0094; The filter control switch determines whether the luminance component of the LCU is filtered, and if yes, selects a filter coefficient of the region where the LCU is located to filter the luminance component pixel in the LCU; if the chroma component frame level control switch is turned on, Then, it is determined whether the chrominance component of the LCU is filtered according to the parsed LCU-level filter control switch. If yes, the filter coefficient of the region where the LCU is located is selected to filter the chrominance component pixels in the LCU], 
Gao does not explicitly disclose: “wherein all filter coefficients of the chroma filter are in a second geometric distribution, wherein the first geometric distribution is a M x M diamond shape, wherein the second geometric distribution is a N x N diamond shape, wherein N<M, wherein N and M are positive integers, and
wherein a first filter coefficient of the chroma filter at an edge of the second geometric distribution is calculated using than one second filter coefficient[[s]] of the luma filter at the first geometric distribution;
performing first filtering processing on luma samples of a to-be-processed image using the luma filter; and
performing second filtering processing on chroma samples of the to-be-processed image using the chroma filter”.
However, Chia-Yang teaches: “wherein all filter coefficients of the chroma filter are in a second geometric distribution, wherein the first geometric distribution is a M x M diamond shape, wherein the second geometric distribution is a N x N diamond shape, wherein N<M, wherein N and M are positive integers [see page: 936; Fig. 2; section: B; Filter shape: The filter shapes adopted in the key technical area (KTA) software [14] were 5 5, 7 7 and 9 9 square shapes, where the shape can be selected picture by picture. When ALF was adopted in TMuC, the filter shapes became diamond shapes that reduce the number of coefficients to half. Between TMuC and HM-6.0, filter shapes have been studied by [15]–[18] to find a good trade-off between coding efficiency and the number of coefficients (i.e., complexity). In HM-7.0, the filter shape of ALF is a combination of 9 7-tap cross shape and 3 3-tap rectangular shape, as illustrated in Fig. 2. Each square in Fig. 2 corresponds to a sample. Therefore, a total of 19 samples are used to derive a filtered value for the sample of position 9. And see page: 936; right column: Filter coefficients are derived by solving Wiener-Hopf equations. The derived filter coefficients can be floating-point, and the filter coefficient ranges are almost unlimited. However, it is hard to represent a variable with a floating-point value and an unlimited range in syntax and implementation, especially for hardware designs [19]. In order to solve this problem, the filter coefficient precision in the fractional part and the filter coefficient range should be properly defined. In HM-6.0, the precision of filter coefficients in the fractional part is 8-bit, so the derived filter coefficients shall be quantized with this precision. The ranges of filter coefficients are defined as follows. For non-center filter coefficients, the coefficient range is limited within . For the center (i.e., position 9 in Fig. 2) filter coefficient, the coefficient range is limited in [0.0, 2.0). By these two constraints, filter coefficients can be represented by integers in software implementations, and by 10-bit registers in hardware implementations. The bit widths of multiplier inputs for ALF are 10 bits for filter coefficients and 9 bits for the sum of two samples], and
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gao to add the teachings of Chia-Yang as above, in order to have all filter coefficients of the chroma filter are in a second geometric distribution and the first geometric distribution is a M x M diamond shape, the second geometric distribution is a N x N diamond shape and N and M are positive integers [Chia-Yang see page: 936].
Gao and Chia-Yang does not explicitly disclose: “wherein a first filter coefficient of the chroma filter at an edge of the second geometric distribution is calculated using than one second filter coefficient[[s]] of the luma filter at the first geometric distribution;
performing first filtering processing on luma samples of a to-be-processed image using the luma filter; and
performing second filtering processing on chroma samples of the to-be-processed image using the chroma filter”.
However, Chong teaches: “wherein a first filter coefficient of the chroma filter at an edge of the second geometric distribution is calculated using than one second filter coefficient[[s]] of the luma filter at the first geometric distribution [see para: 0042 – 0043; The video encoding process may also include a so-called “reconstruction loop” whereby encoded video blocks are decoded and stored in a reference frame buffer for use as reference frames for subsequently coded video blocks. The reference frame buffer also is referred to as the decoded picture buffer or DPB. The reconstructed video blocks are often filtered before storing in the reference frame buffer. Filtering is commonly used, for example, to reduce blockiness or other artifacts common to block-based video coding. Filter coefficients (sometimes called filter taps) may be defined or selected in order to promote desirable levels of video block filtering that can reduce blockiness and/or improve the video quality in other ways. A set of filter coefficients, for example, may define how filtering is applied along edges of video blocks or other locations within video blocks. Different filter coefficients may cause different levels of filtering with respect to different pixels of the video blocks. Filtering, for example, may smooth or sharpen differences in intensity of adjacent pixel values in order to help eliminate unwanted artifacts; and See para: 0059]; 
performing first filtering processing on luma samples of a to-be-processed image using the luma filter [see para: 0059; video encoder 20 may be configured to perform luma adaptive loop filtering for luma components of a block of pixels, and perform chroma adaptive loop filtering for chroma components of the block of pixels, wherein filter coefficients for both the luma adaptive loop filtering and chroma adaptive loop filtering are derived from a block-based mode or a region-based mode]; and
performing second filter processing on chroma samples of the to be processed image using the chroma filter [see para: 0079; the luma and chroma components within a particular block of pixels use different adaptive loop filters. For luma components, the region or block-based adaptive ALF described above is used. The region or block-based adaptive ALF may utilize multiple filters (e.g., a maximum of 16 filters). Furthermore, the decision to use the luma ALF may be made on a CU by CU basis using a CU level ALF on/off decision flag. For chroma components, only one filter is used. The decision to use the ALF for the chroma components is not controlled independently of the luma ALF. Instead, the chroma ALF filter is only enabled when the luma ALF filter is enabled (i.e., when the CU level ALF flag is on)].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Gao to add the teachings of Chia-Yang as above, to further incorporate the teachings of Chong to provide all filter coefficients of the chroma filter are in a second geometric distribution and a first filter coefficient of the chroma filter at an edge of the second geometric distribution is calculated by using one or more second filter coefficients of the luma filter at the first geometric distribution and performing first filtering processing on luma samples of a processed image using the luma filter and performing second filter processing on chroma samples of the processed image using the chroma filter [Chong see para: 0010; 0042 – 0043; 0059; 0079].

Regarding claim 2, Gao, Chia-Yang and Chong disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Gao and Chia-Yang does not explicitly disclose: “wherein determining the filter coefficient of the chroma filter comprises:
determining, based on a first-type filter coefficient of the luma filter, a third-type filter coefficient of the chroma filter; and
determining, based on second type filter coefficient of the luma filter, a fourth-type filter coefficient of the chroma filter, wherein the fourth-type filter coefficient is a filter coefficient of the chroma filter at the edge of the second geometric distribution, wherein the third-type filter coefficient is a filter coefficient of the chroma filter other than the fourth-type filter coefficient, wherein the first-type filter coefficient is at a same location relative to a first geometric center in the first geometric distribution as the third-type filter coefficient relative to a second geometric center in the second geometric distribution, and wherein the second-type filter coefficient is a filter coefficient of the luma filter other than the first-type filter coefficient”.
However, Chong teaches: “wherein determining the filter coefficient of the chroma filter comprises:
determining, based on a first-type filter coefficient of the luma filter, a third-type filter coefficient of the chroma filter [see para: 0079; In previous adaptive loop filter proposals for HEVC, the luma and chroma components within a particular block of pixels use different adaptive loop filters. For luma components, the region or block-based adaptive ALF described above is used. The region or block-based adaptive ALF may utilize multiple filters (e.g., a maximum of 16 filters). Furthermore, the decision to use the luma ALF may be made on a CU by CU basis using a CU level ALF on/off decision flag. For chroma components, only one filter is used. The decision to use the ALF for the chroma components is not controlled independently of the luma ALF. Instead, the chroma ALF filter is only enabled when the luma ALF filter is enabled (i.e., when the CU level ALF flag is on)]; and
determining, based on second type filter coefficient of the luma filter, a fourth-type filter coefficient of the chroma filter, wherein the fourth-type filter coefficient is a filter coefficient of the chroma filter at the edge of the second geometric distribution, wherein the third-type filter coefficient is a filter coefficient of the chroma filter other than the fourth-type filter coefficient, wherein the first-type filter coefficient is at a same location relative to a first geometric center in the first geometric distribution as the third-type filter coefficient relative to a second geometric center in the second geometric distribution, and wherein the second-type filter coefficient is a filter coefficient of the luma filter other than the first-type filter coefficient [see para: 0087; the chroma ALF, for any sub-sampling format, may use the same or similar region or block-based adaptive ALFs as used by the luma ALF. That is, instead of restricting the chroma ALF to only one filter, the ALF for chroma components may be determined according to the region or block-based classification ALF techniques described above with reference to FIG. 2 and FIG. 3. In some examples, region or block-based adaptive ALF may be applied to both chroma components (i.e., Cr and Cb). In other examples, region or block-based adaptive ALF may be applied to only one chroma component (i.e., Cr or Cb), and another ALF may be applied to the other chroma component (e.g., a single ALF). That is, the Cr and Cb components may use the same region or block-based classification techniques, and ultimately be filtered by the same determined set of filter coefficients. In another example, the ALF for the Cr and Cb components may be determined independently].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Gao to add the teachings of Chia-Yang as above, to further incorporate the teachings of Chong to determine based on a first-type filter coefficient of the luma filter, a third-type filter coefficient of the chroma filter and determining based on second type filter coefficient of the luma filter, a fourth-type filter coefficient of the chroma filter and the fourth-type filter coefficient is a filter coefficient of the chroma filter at the edge of the second geometric distribution, the third-type filter coefficient is a filter coefficient of the chroma filter other than the fourth-type filter coefficient. And the first-type filter coefficient is at a same location relative to a first geometric center in the first geometric distribution as the third-type filter coefficient relative to a second geometric center in the second geometric distribution and the second-type filter coefficient is a filter coefficient of the luma filter other than the first-type filter coefficient [Chong see para: 0087].

Regarding claim 3, Gao, Chia-Yang and Chong disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Gao discloses: “wherein determining the third-type filter coefficient comprises assigning a value of a first luma filter coefficient in the first-type filter coefficient to a value of a first chroma filter coefficient in the third-type filter coefficient, and wherein a location of the first chroma filter coefficient relative to the first geometric center is the same as a location of the first luma filter coefficient relative to the first geometric center [see para: 0075; In addition, in order to further reduce the cost of encoding the ALF filter coefficients, after the encoding end of the current image is calculated, the method further includes: constraining all the filter coefficients to the set precision requirements, and expressing them in integer form. Here, referring to the filter shape of Fig. 5, the central coefficient and the non-central coefficient of the filter shape may be respectively constrained, wherein the non-center coefficient is first encoded, and then the difference between the center coefficient and the non-central coefficient sum is encoded].

Regarding claim 5, Gao, Chia-Yang and Chong disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Gao discloses: “wherein determining the fourth-type filter coefficient comprises a sum of a value of a second luma filter coefficient in the second-type filter coefficient and a value of at least one third luma filter coefficient that has a neighborhood relationship with the second luma filter coefficient as a value of a second chroma filter coefficient in the fourth-type filter coefficient, and wherein a location of the second chroma filter coefficient relative to the second geometric center is the same as a location of the second luma filter coefficient relative to the first geometric center [see para: 0075].

Regarding claim 6, Gao, Chia-Yang and Chong disclose all the limitation of claim 5 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Gao discloses: “wherein the at least one third luma filter coefficient having the neighborhood relationship with the second luma filter coefficient comprises a second-type filter coefficient adjacent to or spaced by K from the second luma filter coefficient in the first geometric distribution, and wherein K is an integer greater than or equal to one [Gao see para: 0105].

Regarding claim 8, Gao, Chia-Yang and Chong disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Gao discloses: “wherein a quantity of taps of the luma filter is greater than or equal to a preset value [see para: 0033].

Regarding claim 9, Gao, Chia-Yang and Chong disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Gao and Chia-Yang does not explicitly disclose: “wherein determining the filter coefficient of the chroma filter comprises:
determining a quantity of taps of the luma filter,
determining that the quantity of taps of the luma filter is less than a preset value; and
setting the filter coefficient of the luma filter as the filter coefficient of the chroma filter”.
However, Chong teaches: “wherein determining the filter coefficient of the chroma filter comprises:
determining a quantity of taps of the luma filter [see para: 0042; Filter coefficients (sometimes called filter taps) may be defined or selected in order to promote desirable levels of video block filtering that can reduce blockiness and/or improve the video quality in other ways],
determining that the quantity of taps of the luma filter is less than a preset value [see para: 0061; A region may share the same filter coefficients with other regions. FIG. 2 is a conceptual diagram showing region-based classification for an adaptive loop filter. As shown in FIG. 2, frame 120 is divided into 16 regions, and each region may include multiple CUs. Each of these 16 regions is represented by a number (0-15) that indicates the particular set of linear filter coefficients used by that region. The numbers (0-15) may be index numbers to a predetermined set of filter coefficients that are stored at both a video encoder and a video decoder. That is, each number (0-15) may be an index to a particular one of a plurality of sets of filter coefficients. In one example, a video encoder may signal, in the encoded video bitstream, the index number of the set of filter coefficients used by the video encoder for a particular region. Based on the signaled index, a video decoder may retrieve the same predetermined set of filter coefficients, from among a plurality of different sets of filter coefficients, to use in the decoding process for that region. In other examples, the filter coefficients are signaled explicitly for each region, e.g., by the encoder as syntax elements in the encoded bitstream received by the decoder]; and
setting the filter coefficient of the luma filter as the filter coefficient of the chroma filter [see para: 0087; In another example of the disclosure, the chroma ALF, for any sub-sampling format, may use the same or similar region or block-based adaptive ALFs as used by the luma ALF. That is, instead of restricting the chroma ALF to only one filter, the ALF for chroma components may be determined according to the region or block-based classification ALF techniques described above with reference to FIG. 2 and FIG. 3. In some examples, region or block-based adaptive ALF may be applied to both chroma components (i.e., Cr and Cb). In other examples, region or block-based adaptive ALF may be applied to only one chroma component (i.e., Cr or Cb), and another ALF may be applied to the other chroma component (e.g., a single ALF). That is, the Cr and Cb components may use the same region or block-based classification techniques, and ultimately be filtered by the same determined set of filter coefficients. In another example, the ALF for the Cr and Cb components may be determined independently].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Gao to add the teachings of Chia-Yang as above, to further incorporate the teachings of Chong to determine quantity of taps of the luma filter, determining that the quantity of taps of the luma filter is less than a preset value and setting the filter coefficient of the luma filter as the filter coefficient of the chroma filter [Chong see para: 0042; 0061; 0087]. 

Regarding claim 10, Gao, Chia-Yang and Chong disclose all the limitation of claim 9 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Gao discloses: “wherein setting the filter coefficient of the luma filter as the filter coefficient of the chroma filter comprises: 
setting fourth luma filter coefficient of the luma filter as a fourth chroma filter coefficient of the chroma filter, and wherein a location of the fourth chroma filter coefficient relative to a second geometric center in the second geometric distribution is the same as a location of the fourth luma filter coefficient relative to a first geometric center in the first geometric distribution [see para: 0035; the decoding end filtering module includes a filter coefficient reconstruction module, configured to perform filter coefficient reconstruction according to a frame level filtering control switch of each color component and a corresponding filter coefficient at the decoding end; wherein the filter coefficient is The reconstruction module further comprises: an ALF filtering judging module, configured to parse the sequence level filtering control switch in the sequence header information, if the sequence level filtering control switch is turned on, if yes, performing frame level filtering control switch judgment, otherwise according to the original decoding mode Decoding; and a frame level filtering control switch judging module, configured to parse a frame level filtering control switch of each color component in the image header information, and if the frame level filtering control switch of the luma component is turned on, parsing the filtering coefficient of the luma component, otherwise If the frame level filtering control switch of any one of the two chrominance components is turned on, the filter coefficients of the corresponding chrominance components are parsed].

Regarding claim 11, Gao, Chia-Yang and Chong disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Gao discloses: “wherein before determining the filter coefficient of the chroma filter the image filtering method further comprises:
determining types of the luma samples to obtain a plurality of luma sample types [see para: 0053; Maximum coding unit: includes an L×L luma sample block and a corresponding chroma sample block. The maximum coding unit is obtained by image division];
determining types of the chroma samples to obtain a plurality of chroma sample types, wherein any one of the chroma sample types is the same as a luma sample type corresponding to a same sampling location [see para: 0020; Preferably, the luminance component and the chrominance component of the current image are filters of the same shape, and the filter coefficients of the filter employed by the luminance component and the chrominance component are respectively trained]; and
determining luma filtering identification information of a luma sample, wherein the luma filtering identification information instructs to perform third filtering processing on the luma sample and a chroma sample at a corresponding sampling location [see para: 0023].

Regarding claim 12, Gao, Chia-Yang and Chong disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Gao discloses: “wherein the image filtering method is applied to a decoder [see para: 0004; a coding end filtering module, configured to solve a filter coefficient of a current image at an encoding end, and according to the filter coefficient, the current Filtering each color component of the image, and obtaining a frame-level filtering control switch and an LCU-level filtering control switch of each color component], and wherein before determining the filter coefficient of the chroma filter coefficient, the image filtering method parsing a bitstream to obtain the filter coefficient of the luma filter [see para: 0033; Preferably, the filter coefficient solving module comprises a luma component filter coefficient training module and a chroma component filter coefficient training module; wherein the luma component filter coefficient training module further comprises: a region dividing module, configured to use a luminance component of the current image Divided into 16 basic regions, using the reconstructed pixel values and original pixel values of each basic region, the filter coefficients of the filters used in each basic region are trained; the region merging module is used to sequentially phase the cells according to the basic region label order. The two basic regions of the neighbor are merged into one region, and the filter coefficients of the merged region are trained, and the rate distortion cost of the luminance component of the combined frame is calculated, and the two adjacent regions with the smallest rate distortion selectivity continue to merge, if the current number of regions If it is greater than 1, the region merging is continued, otherwise the filter coefficient determining module is invoked; and the filter coefficient determining module is configured to select the combined result with the lowest rate distortion cost among all the combined results of the region merging module, and the ALF filtering is not performed. Rate distortion cost comparison, selection rate As a result of the true cost of the smallest filter coefficient of the luminance component of training results].

Regarding claim 13, Gao, Chia-Yang and Chong disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Gao discloses: “wherein the image filtering method is applied to an encoder, and wherein the image filtering method further comprises encoding the filter coefficient of the luma filter [see para: 0031; a coding end filtering module, configured to solve a filter coefficient of a current image at an encoding end, and according to the filter coefficient, the current Filtering each color component of the image, and obtaining a frame-level filtering control switch and an LCU-level filtering control switch of each color component].

Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of claim 2.

Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of claim 3.

Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of claim 5.

Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of claim 6.

Regarding claim 21, claim 21 is rejected under the same art and evidentiary limitations as determined for the method of claim 8.

Regarding claim 22, claim 22 is rejected under the same art and evidentiary limitations as determined for the method of claim 9.

Regarding claim 23, claim 23 is rejected under the same art and evidentiary limitations as determined for the method of claim 10.

Regarding claim 24, claim 24 is rejected under the same art and evidentiary limitations as determined for the method of claim 11.

Regarding claim 25, claim 25 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Claim 4, 7, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (CN 104735450 A) in view of Chia-Yang et al (“Adaptive Loop Filtering for Video Coding”, Published in: IEEE Journal of Selected Topics in Signal Processing ( Volume: 7, Issue: 6, Dec. 2013), Page(s): 934 - 945) in view of Chong et al (US 2013/0101018 A1) and further in view of Karczewicz et al (US 2017/0238020 A1). 

Regarding claim 4, Gao, Chia-Yang and Chong disclose all the limitation of claim 3 and are analyzed as previously discussed with respect to that claim.
Gao discloses: “wherein assigning a value of a first luma filter coefficient in the first-type filter coefficient to a first chroma filter coefficient in the third-type filter coefficient comprises: 
setting L20 as C6; setting L12 as C2; and setting L19 as C5 [see para: 0065; In step A1, the luminance component of the current image is divided into 16 basic regions, and the filter coefficients of the filters of each basic region are trained using the reconstructed pixel values and the original pixel values of each of the basic regions. In this step, the luminance component is divided into 16 regions, which is advantageous for implementing efficient adaptive loop filtering in the video codec. The labeling order of the basic regions may be the sequence shown in FIG. 4, and each basic region may be A symmetrical shaped filter of 7x7 cross and 3x3 superimposed as shown in Fig. 5 is used. In addition, in this step, the filter coefficients of the filters of each basic region are trained according to the principle that the mean square error is the smallest, and the principle that the mean square error is the smallest is the principle of reconstructing the pixel values and minimizing the distortion of the original pixel values].
Gao, Chia-Yang and Chong does not explicitly disclose: “wherein the luma filter is a tap filter with a 9×9 diamond shape, wherein the chroma filter is a tap filter with a 5×5 diamond shape, wherein the first geometric distribution is a 9×9 diamond distribution, wherein the second geometric distribution is a 5×5 diamond distribution, wherein the first-type filter coefficient comprises L20, L12, and L19, and wherein the third-type filter coefficient comprises C6, C2, and C5, wherein the filter coefficients of the luma filter are L0, L1, L2, L3, L4, L5, L6, L7, L8, L9, L10, L11, L12, L13, L14, L15, L16, L17, L18, L19, L20, L19, L18, L17, L16, L15, L14, L13, L12, L11, L10, L9, L8, L7, L6, L5, L4, L3, L2, L1, and L0 in the 9×9 diamond distribution based on a first raster scanning order, and the filter coefficients of the chroma filter are C0, C1, C2, C3, C4, C5, C6, C5, C4, C3, C2, C1, and C0 in the 5×5 diamond distribution based on a second raster scanning order”.
However, Karczewicz teaches: “wherein the luma filter is a tap filter with a 9×9 diamond shape, wherein the chroma filter is a tap filter with a 5×5 diamond shape, wherein the first geometric distribution is a 9×9 diamond distribution, wherein the second geometric distribution is a 5×5 diamond distribution, wherein the first-type filter coefficient comprises L20, L12, and L19, and wherein the third-type filter coefficient comprises C6, C2, and C5, wherein the filter coefficients of the luma filter are L0, L1, L2, L3, L4, L5, L6, L7, L8, L9, L10, L11, L12, L13, L14, L15, L16, L17, L18, L19, L20, L19, L18, L17, L16, L15, L14, L13, L12, L11, L10, L9, L8, L7, L6, L5, L4, L3, L2, L1, and L0 in the 9×9 diamond distribution based on a first raster scanning order, and the filter coefficients of the chroma filter are C0, C1, C2, C3, C4, C5, C6, C5, C4, C3, C2, C1, and C0 in the 5×5 diamond distribution based on a second raster scanning order [see para: 0037; In this disclosure, the term “filter” generally refers to a set of filter coefficients. For example, a 3×3 filter may be defined by a set of 9 filter coefficients, a 5×5 filter may be defined by a set of 25 filter coefficients, a 9×5 filter may be defined by a set of 45 filter coefficients, and so on. The term “set of filters” generally refers to a group of more than one filter. For example, a set of two 3×3 filters, could include a first set of 9 filter coefficients and a second set of 9 filter coefficients. The term “shape,” sometimes called the “filter support,” generally refers to the number of rows of filter coefficients and number of columns of filter coefficients for a particular filter. For example, 9×9 is an example of a first shape, 7×5 is an example of a second shape, and 5×9 is an example of a third shape. In some instances, filters may take non-rectangular shapes including diamond-shapes, diamond-like shapes, circular shapes, circular-like shapes, hexagonal shapes, octagonal shapes, cross shapes, X-shapes, T-shapes, other geometric shapes, or numerous other shapes or configuration. In this case, for the non-rectangular filter supports, the number of filter coefficients may be different. For example, for a 9×9 diamond filter support, the 9×9 diamond filter may be defined by a set of (9×9/4+1) filter coefficients], and 
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Gao, Chia-Yang to add the teachings of Chong as above, to further incorporate the teachings of Karczewicz to determine the luma filter is a tap filter with a 9×9 diamond shape, wherein the chroma filter is a tap filter with a 5×5 diamond shape, wherein the first geometric distribution is a 9×9 diamond distribution, wherein the second geometric distribution is a 5×5 diamond distribution, wherein the first-type filter coefficient comprises L20, L12, and L19, and wherein the third-type filter coefficient comprises C6, C2, and C5, wherein the filter coefficients of the luma filter are L0, L1, L2, L3, L4, L5, L6, L7, L8, L9, L10, L11, L12, L13, L14, L15, L16, L17, L18, L19, L20, L19, L18, L17, L16, L15, L14, L13, L12, L11, L10, L9, L8, L7, L6, L5, L4, L3, L2, L1, and L0 in the 9×9 diamond distribution based on a first raster scanning order, and the filter coefficients of the chroma filter are C0, C1, C2, C3, C4, C5, C6, C5, C4, C3, C2, C1, and C0 in the 5×5 diamond distribution based on a second raster scanning order [Karczewicz see para: 0037].

Regarding claim 7, Gao, Chia-Yang and Chong disclose all the limitation of claim 5 and are analyzed as previously discussed with respect to that claim.
Gao discloses: “wherein setting the sum of the value of the the second luma filter coefficient and the value of the at least one third luma filter coefficient as the value of the second chroma filter coefficient comprises:
setting a sum of L1, L2, L3, L0 and L6 as C0;
setting a sum of L4, L5, L10, and L11 as C1;
setting a sum of L7, L8, L13, and L14 as C3; and
setting a sum of L9, L15, L16, L17, and L18 as C4 [see para: 0065; In step A1, the luminance component of the current image is divided into 16 basic regions, and the filter coefficients of the filters of each basic region are trained using the reconstructed pixel values and the original pixel values of each of the basic regions. In this step, the luminance component is divided into 16 regions, which is advantageous for implementing efficient adaptive loop filtering in the video codec. The labeling order of the basic regions may be the sequence shown in FIG. 4, and each basic region may be A symmetrical shaped filter of 7x7 cross and 3x3 superimposed as shown in Fig. 5 is used. In addition, in this step, the filter coefficients of the filters of each basic region are trained according to the principle that the mean square error is the smallest, and the principle that the mean square error is the smallest is the principle of reconstructing the pixel values and minimizing the distortion of the original pixel values].
Gao, Chia-Yang and Chong does not explicitly disclose: “wherein the chroma filter is a tap filter with luma filter is a tap filter with a 9×9 diamond shape, wherein the chrorna filter is a tap filter with a 5×5 diamond shape, wherein the first geometric distribution is a 9×9 diamond distribution, wherein the second geometric distribution is a 5×5 diamond distribution, wherein second-type filter coefficient comprises L0, L1, L2, L3, L4, L5, L6, L7, L8, L9, L10, L11, L13, L14, L15, L16, L17, and L18, and wherein the fourth-type filter coefficient comprises C0, C1, C3, and C4, wherein the filter coefficients of the luma filter are L0, L1, L2, L3, L4, L5, L6, L7, L8, L9, L10, L11, L12, L13, L14, L15, L16, L17, L18, L19, L20, L19, L18, L17, L16, L15, L14, L13, L12, L11, L10, L9, L8, L7, L6, L5, L4, L3, L2, L1, and L0 in the 9×9 diamond distribution based on a first raster scanning order, and wherein the filter coefficients of the chroma filter are C0, C1, C2, C3, C4, C5, C6, C5, C4, C3, C2, C1, and C0 in the 5×5 diamond distribution based on a second raster scanning order”.
However, Karczewicz teaches: “wherein the chroma filter is a tap filter with luma filter is a tap filter with a 9×9 diamond shape, wherein the chrorna filter is a tap filter with a 5×5 diamond shape, wherein the first geometric distribution is a 9×9 diamond distribution, wherein the second geometric distribution is a 5×5 diamond distribution, wherein second-type filter coefficient comprises L0, L1, L2, L3, L4, L5, L6, L7, L8, L9, L10, L11, L13, L14, L15, L16, L17, and L18, and wherein the fourth-type filter coefficient comprises C0, C1, C3, and C4, wherein the filter coefficients of the luma filter are L0, L1, L2, L3, L4, L5, L6, L7, L8, L9, L10, L11, L12, L13, L14, L15, L16, L17, L18, L19, L20, L19, L18, L17, L16, L15, L14, L13, L12, L11, L10, L9, L8, L7, L6, L5, L4, L3, L2, L1, and L0 in the 9×9 diamond distribution based on a first raster scanning order, and wherein the filter coefficients of the chroma filter are C0, C1, C2, C3, C4, C5, C6, C5, C4, C3, C2, C1, and C0 in the 5×5 diamond distribution based on a second raster scanning order [see para: 0037; In this disclosure, the term “filter” generally refers to a set of filter coefficients. For example, a 3×3 filter may be defined by a set of 9 filter coefficients, a 5×5 filter may be defined by a set of 25 filter coefficients, a 9×5 filter may be defined by a set of 45 filter coefficients, and so on. The term “set of filters” generally refers to a group of more than one filter. For example, a set of two 3×3 filters, could include a first set of 9 filter coefficients and a second set of 9 filter coefficients. The term “shape,” sometimes called the “filter support,” generally refers to the number of rows of filter coefficients and number of columns of filter coefficients for a particular filter. For example, 9×9 is an example of a first shape, 7×5 is an example of a second shape, and 5×9 is an example of a third shape. In some instances, filters may take non-rectangular shapes including diamond-shapes, diamond-like shapes, circular shapes, circular-like shapes, hexagonal shapes, octagonal shapes, cross shapes, X-shapes, T-shapes, other geometric shapes, or numerous other shapes or configuration. In this case, for the non-rectangular filter supports, the number of filter coefficients may be different. For example, for a 9×9 diamond filter support, the 9×9 diamond filter may be defined by a set of (9×9/4+1) filter coefficients]; and 
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Gao, Chia-Yang to add the teachings of Chong as above, to further incorporate the teachings of Karczewicz to determine the chroma filter is a tap filter with luma filter is a tap filter with a 9×9 diamond shape and the chrorna filter is a tap filter with a 5×5 diamond shape and the first geometric distribution is a 9×9 diamond distribution, wherein the second geometric distribution is a 5×5 diamond distribution, wherein second-type filter coefficient comprises L0, L1, L2, L3, L4, L5, L6, L7, L8, L9, L10, L11, L13, L14, L15, L16, L17, and L18, and wherein the fourth-type filter coefficient comprises C0, C1, C3, and C4, wherein the filter coefficients of the luma filter are L0, L1, L2, L3, L4, L5, L6, L7, L8, L9, L10, L11, L12, L13, L14, L15, L16, L17, L18, L19, L20, L19, L18, L17, L16, L15, L14, L13, L12, L11, L10, L9, L8, L7, L6, L5, L4, L3, L2, L1, and L0 in the 9×9 diamond distribution based on a first raster scanning order, and wherein the filter coefficients of the chroma filter are C0, C1, C2, C3, C4, C5, C6, C5, C4, C3, C2, C1, and C0 in the 5×5 diamond distribution based on a second raster scanning order [Karczewicz see para: 0037].

Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of claim 4.

Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Jiang et al (CN 104683819 A)


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/Primary Examiner, Art Unit 2486